UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

1
TERA GROUP, INC,, et al., |
Plaintiffs,
“ No. 17-CV-4302 (RJS)
CITIGROUP, INC., ef al,
Defendants,

 

 

NOTICE AND [PROPOSED] ORDER TO WITHDRAW AS COUNSEL
PLEASE TAKE NOTICE that Ravi R. Sharma hereby withdraws as counsel for

Citigroup Inc., Citibank, N.A., Citigroup Global Markets Inc., and Citigroup Global Markets
Limited (“Citibank defendants”). Mr, Sharma is no longer associated with Paul, Weiss,
Rifkind, Wharton & Garrison LLP.

Attached is my declaration, in accordance with Rule 1.4 of the Local Civil Rules
of the United States District Court for the Southern District of New York. I will continue to
represent Citibank defendants in this action, along with Brad 8. Karp, Kenneth A. Gallo, Julia
Tarver-Mason Wood, and William A. Clareman of Paul, Weiss, Rifkind, Wharton & Garrison
LLP.

[Remainder of this page intentionally left blank. ]

IT IS HEREBY ORDERED THAT the motion to withdraw as counsel is
GRANTED.

SO ORDERED.

Dated: February 6, 2020
, New York, New York

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
